Exhibit 10.27

 

LOGO [g21916g20b35.jpg]

FORM OF POPULAR, INC.

2016 LONG-TERM EQUITY INCENTIVE AWARD

AND AGREEMENT

Recipient:

The Compensation Committee of the Board of Directors of Popular, Inc. (the
“Committee”) awarded you on January 27, 2016 (the “Grant Date”) a Long-Term
Incentive Award consisting of Restricted Stock (“Restricted Stock”) and
Performance Shares (“Performance Shares” and, in conjunction with the Restricted
Stock, the “Award”).

This award agreement (the “Award Agreement’), dated as of the Grant Date, sets
forth the terms and conditions of your Award. This Award is made under the
Popular, Inc. 2004 Omnibus Incentive Plan, as amended (the “Plan”) and, except
as otherwise provided herein, is subject to the terms of the Plan. Capitalized
terms used but not otherwise defined in this Award Agreement have the meanings
given in the Plan.

1. Award. The number of shares of Restricted Stock and Performance Shares
subject to this Award is set forth in Annex 1 hereto. The Award will vest as set
forth below.

2. Vesting; Payout.

(a) Restricted Stock Vesting. Except as otherwise stated in this Section 2, you
shall become vested in the Restricted Stock as follows (each of the dates
described in (i) and (ii) below, a “Restricted Stock Vesting Date”):

(i) 80% of your Restricted Stock shall vest in equal annual installments on each
of the first four (4) anniversaries of the Grant Date specified in Annex 1, and

(ii) 20% of your Restricted Stock shall vest upon termination of your employment
after attaining (x) age 55 with 10 years of service with the Corporation or
(y) age 60 with 5 years of service with the Corporation.

Years of service shall be determined pursuant to the Corporation’s personnel
policies and procedures.

(b) Performance Shares Vesting. Except as otherwise stated in this Section 2,
you shall become vested in the Performance Shares on the third anniversary of
the Grant Date specified in Annex 1, subject to the Corporation’s achievement of
the Performance Goals specified in Annex 1 during the Performance Cycle as
certified by the Committee (hereinafter the “Performance Shares Vesting Date”
and, together with the Restricted Stock Vesting Date, the “Vesting Date”). The
Performance Goals will be based on two performance metrics weighted equally: the
Relative Total Shareholder



--------------------------------------------------------------------------------

Return (the “TSR”) and the Absolute Earnings per Share (the “EPS”) goals. The
Performance Cycle is a three (3) year period beginning on January 1 of the
calendar year of the Grant Date and ending on December 31 of the third year.
Each Performance Goal will have a defined minimum threshold (i.e., minimum
result for which an incentive would be earned), target (i.e., result at which
100% of the incentive would be earned) and maximum level of performance (i.e.,
result at which 1.5 times the incentive target would be earned).

(c) Approved Retirement. Upon an Approved Retirement after attaining (x) age 55
with 10 years of service with the Corporation or (y) age 60 with 5 years of
service with the Corporation: (1) your outstanding Restricted Stock shall fully
vest; and (2) your outstanding Performance Shares shall continue outstanding and
vest in full on the Performance Shares Vesting Date in accordance with the
actual results of the Performance Goals during the Performance Cycle.

(d) Vesting upon Retirement on or after age 50 before attaining age 55 and 10
years of service. The Committee, at its discretion, may accord the same
treatment accorded in Section 2(c) above if you retire from your employment on
or after age 50, and before attaining age 55 and 10 years of service, provided
the sum of your age and years of service is at least 75.

(e) Death. Provided that on the date of your death you are still employed by the
Corporation and your rights in respect of your Award have not been previously
terminated, any then unvested outstanding Award shall immediately vest and be
paid to the representative of your estate promptly after your death. In the case
of the Performance Shares, the number of shares will be calculated as if the
target number of Performance Shares had in fact been earned.

(f) Disability. If you become subject to Disability while you are still employed
by the Corporation, any then unvested outstanding Award shares shall vest and
shall be paid to you promptly after you become subject to Disability. In the
case of the Performance Shares, the number of shares will be calculated as if
the target number of Performance Shares had in fact been earned.

(g) Change of Control. If your employment is terminated by the Corporation or
any successor entity thereto without Cause, or if you terminate your employment
for Good Reason, in each case upon or within two years after a Change of
Control, prior to a Vesting Date, and provided your rights in respect of the
shares of your unvested Award have not previously terminated, the shares of your
unvested Award shall immediately vest and be delivered to you promptly after
such termination of employment. In the case of the Performance Shares, the
number of shares will be calculated as if the target number of Performance
Shares had in fact been earned.

(h) Termination without Cause. If the Corporation terminates your employment
without Cause you will receive payment of the Award on a prorated basis based on
the number of full months in the vesting schedule in which you were an active
employee (with a partial month worked counted as a full month if you were an
active employee for 15 days or more in the month) and such reduced Award will
vest immediately upon your termination of employment, calculated in the case of
Performance Shares as if the target number of Performance Shares had in fact
been earned, as provided in the Plan.

 

2



--------------------------------------------------------------------------------

(i) Payout. The transfer restrictions on the applicable number of whole shares
of Restricted Stock shall lapse on each Vesting Date or such other vesting date
as determined in this Section 2 and in the terms of the Plan. In the case of the
Performance Shares, the criteria that the Committee will utilize to determine
the number of shares earned will be based upon the actual performance results
during the Performance Cycle.

3. Termination of Award.

(a) Except as provided herein, your rights in respect of your outstanding
unvested Award shares shall immediately terminate, and no shares shall be paid
in respect thereof, if at any time prior to the respective Vesting Date you
terminate your employment.

(b) If the Corporation terminates your employment for Cause, your Award shares
shall be cancelled and the provisions under the Plan will apply.

4. Non-transferability. This Award (or any rights and obligations hereunder) may
not be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than by will or by the laws of descent and
distribution.

5. Withholding, Consents and Legends.

(a) You shall be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes) and penalties, and any interest that
accrues thereon, incurred in connection with your Award. The Corporation will
withhold shares of Common Stock with a value equal to the payment of the taxes
that the Corporation determines it is required to withhold under applicable tax
laws with respect to the Award (with such withholding obligation determined
based on any applicable minimum statutory withholding rates), in connection with
the vesting of the shares thereof, and cause the restrictions on the remainder
of the shares subject to your Award to lapse pursuant to Section 2(i). The
Corporation will use the Fair Value of the Common Stock in order to determine
the number of shares to be withheld. If you wish to remit cash to the
Corporation (through payroll deduction or otherwise), in each case in an amount
sufficient in the opinion of the Corporation to satisfy such withholding
obligation, you must notify the Corporation in advance and do so in compliance
with all applicable laws and pursuant to such rules as the Corporation may
establish from time to time, including, but not limited to, the Corporation’s
Insider Trading Policy.

(b) Your right to receive shares pursuant to the Award is conditioned on the
receipt to the reasonable satisfaction of the Committee of any required consent
that the Committee may reasonably determine to be necessary or advisable. By
accepting delivery of the shares, you acknowledge that you are subject to
Corporation’s Insider Trading Policy.

 

3



--------------------------------------------------------------------------------

6. Section 409A. Shares awarded under this Award Agreement are intended to be
exempt from Section 409A of the U.S. Code, to the extent applicable, and this
Award Agreement is intended to, and shall be interpreted, administered and
construed consistent therewith. The Committee shall have full authority to give
effect to the intent of this Section 6.

7. No Rights to Continued Employment. Nothing in this Award Agreement shall be
construed as giving you any right to continued employment by the Corporation or
any of its affiliates or affect any right that the Corporation or any of its
affiliates may have to terminate or alter the terms and conditions of your
employment.

8. Successors and Assigns of the Corporation. The terms and conditions of this
Award Agreement shall be binding upon, and shall inure to the benefit of, the
Corporation and its successor entities.

9. Committee Discretion. Subject to the terms of the Plan, the Committee shall
have full discretion with respect to any actions to be taken or determinations
to be made in connection with this Award Agreement, and its determinations shall
be final, binding and conclusive.

10. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement; provided that, notwithstanding
the foregoing, no such amendment shall materially adversely affect your rights
and obligations under this Award Agreement without your consent (or the consent
of your estate, if such consent is obtained after your death), and provided,
further, that the Committee may not accelerate or postpone the payout of shares
to occur at a time other than the applicable time provided for in this Award
Agreement. Any amendment of this Award Agreement shall be in writing signed by
an authorized member of the Committee or a person or persons designated by the
Committee.

11. Adjustment; Other Plan Provisions. Subject to Section 10, the Committee
shall adjust equitably the terms of this Award in accordance with Section 5.4 of
the Plan, if applicable. Subject to the terms of this Award Agreement, the
Restricted Stock shall be subject to the terms of the Plan, including, but not
limited to, the provisions of Section 8.4 related to dividends and voting
rights. Cash dividends paid on the Restricted Stock and on all of the Common
Stock that may be subsequently acquired with such cash dividends, will be
invested in the purchase of additional shares of Common Stock of the Corporation
in accordance with the Popular, Inc. Dividend Reinvestment and Stock Purchase
Plan (DRIP); such shares are not subject to the restrictions and are immediately
vested. Dividends on Performance Shares will accrue during the Performance Cycle
and be paid at vesting based on the actual number of shares that vest.

12. The Restricted Stock shall be held in custody by the Fiduciary Services
Division of Banco Popular de Puerto Rico.

 

4



--------------------------------------------------------------------------------

13. Governing Law. This award shall be governed by and construed in accordance
with the laws of Puerto Rico, without regard to principles of conflicts of laws.

14. Incentive Recoupment. This award shall be subject to the terms of the
Popular, Inc. Incentive Recoupment Guideline in effect as of the Grant Date and
as such guideline may be required to be modified in accordance with applicable
law or regulation.

15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, POPULAR, INC. and the Recipient caused this Award Agreement
to be duly executed and delivered as of the Grant Date.

 

POPULAR, INC.     ACCEPTED: By:   [INSERT NAME OF REPRESENTATIVE]     [INSERT
NAME OF RECIPIENT] Title:   [INSERT TITLE OF REPRESENTATIVE]    

 

   

 

Signature     Signature

 

 

 

 

5



--------------------------------------------------------------------------------

ANNEX 1

POPULAR,INC.

2016 LONG-TERM EQUITY INCENTIVE AWARD

 

Recipient:    Employee Number:

Grant Date:

Total Dollar Value of Award: $

Common Stock Market Price as of closing on Grant Date: $

Restricted Stock Scheduled Vesting Dates:

Dollar Value of Restricted Stock Award: $

Shares of Restricted Stock Awarded: #

 

 

             Shares (80%) as follows:

 

             Shares (20%)

             Shares (20%)

             Shares (20%)

             Shares (20%)

 

    

January 27, 2017

January 27, 2018

January 27, 2019

January 27, 2020

 

                 Shares (20%)     

Upon termination of your employment after attaining:

(i) age 55 with 10 years of service, or (ii) age 60 with 5 years of service.

 

 

6



--------------------------------------------------------------------------------

Performance Shares Vesting (Vesting Date: January 27, 2019):

Dollar Value of Performance Shares Award: $

Grant Date: January 27, 2016

Common Stock Market Price as of closing on Grant Date: $

Total Target Number of Performance Shares: #

 

 

Relative Total Shareholder Return (TSR)1 -

 

  

 

Percentile Rank among

Comparator Group

 

  

# of Shares Earned

 

     

Opening Price = $29.49

 

Target Number of Performance Shares:

   75th Percentile or above    (l.5x target shares)    50th Percentile    (lx
target shares)    25th Percentile    (0.5x target shares)    Below 25th
Percentile    0  

 

Absolute Earnings Per Share (EPS)2 -

Cumculative annual EPS 2016-2018

 

  

EPS

 

  

 

Shares Earned

(% of Target)

 

          (l.5x target shares)         (lx target shares)

Target Number of Performance Shares:

        (0.5x target shares)           0

 

Results between threshold, target and maximum performance will be interpolated
to determine vesting award

 

 

 

1  TSR will be calculated as [(Closing Price at end of period * (1 + number of
shares purchased assuming reinvestment of dividends))/Opening Price at beginning
of period] – 1

 

  •   Closing Price and Opening Price are based on the preceding 60 trading days
average in order to mitigate against share · price volatility of point-in-time
metrics.

 

  •   Opening price = average price 10/7/15-12/31/15

 

  •   Closing price = average price 10/5/18-12/31/18

 

  •   TSR calculations shall assume that dividends are reinvested on the
ex-dividend date (i.e., the date a dividend asset is guaranteed).

Comparator Group -- SNL US Banks greater than $10 billion in assets –
Performance will be based on the composition of the group at the end of the
3-year Performance Cycle.

If Popular’s absolute TSR is negative, payout will be limited to a maximum of
100% of target.

 

2  Cumulative total of annual basic EPS for 3 years (2016-2018). The Committee
may adjust the goal or results to reflect a core profitability that would not be
artificially inflated or deflated by extraordinary or nonrecurring items,
including, but not limited to, the impact of the pending Puerto Rico tax reform,
sales of non-earning assets, sales of branches or other businesses, certain
business acquisition costs and revenues, extraordinary events or charitable
contributions, severance costs and certain litigation and settlement costs,
among others.

 

7